DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bechtel et al. (USPGPUB 2014/0046152 – applicant cited) in view of Burchman (USPN 7,729,735 – applicant cited). In regard to claims 1-2, Bechtel discloses an oximeter device (Figs. 1-25 and associated descriptions) comprising: an elongated tube (Probe tip 300 can be configured to be placed in or on a laparoscope tube that houses the lighting system and the camera system, [0271]; probe tip 300, Figs. 7 and associated descriptions), comprising a proximal end and a distal end (it is implicit that a tube comprises two ends, [0271]); an opening is at the distal end (end of the laparoscope tube, [0271]); an emitter, positioned in the elongated tube (laparoscope tube that houses the lighting system and the camera system, [0271]); a detector, positioned in the elongated tube (laparoscope tube that houses the lighting system and the camera system, [0271]), wherein the detector comprises a light-to-electrical-current converter (ADC, Figs. 3 and 6 and associated descriptions) and faces the opening at the distal end of the elongated tube (a miniature digital video camera is placed at the end of the digital laparoscope that is positioned in the patient during the laparoscope procedure, [0271]); and a first wireless transceiver, coupled to the proximal end of the elongated tube, wherein the first wireless transceiver is outside of the elongated tube (external display wirelessly communicate with the oximetry device 100, [0246]. Electronic components are housed in element 105 but not the tube, Figs. 1 and 7 and associated descriptions. It is implicit that a wireless transceiver is disposed in the housing in order to wirelessly communicate with external display).
Bechtel does not specifically disclose the elongated tube comprises a uniform diameter along a longitudinal direction between the proximal and distal ends.
Burchman teaches an oximetry catheter assembly (Figs. 1-4 and associated descriptions) comprises an elongated tube comprises a uniform diameter along a longitudinal direction between a proximal and a distal ends (element 110, Figs. 1-4 and associated descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the tube (Bechtel) with the tube of a uniform diameter as taught by Burchman to yield predictable results, since both devices are oximetry systems with elongated tube and one of ordinary skill in the art would have recognized that the tube is an alternative equivalent tube for inserting into a tissue site (see Burchman). The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.
In regard to claim 4, Bechtel as modified by Burchman discloses a system unit (external display wirelessly communicate with the oximetry device 100, [0246] of Bechtel), comprising a second wireless transceiver, wherein the system unit is wirelessly coupled to the device by way of the first wireless transceiver wirelessly coupling to the second wireless transceiver (inherent property of wireless communication; external display wirelessly communicate with the oximetry device 100, [0246] of Bechtel).
In regard to claim 5, Bechtel as modified by Burchman discloses the device receives light and the detector converts the light into digital signal information (Figs. 3 and 6 and associated descriptions; external display wirelessly communicate with the oximetry device 100, [0246] of Bechtel), and device transmits the digital signal information wirelessly to the system unit via the first wireless transceiver (inherent property of wireless communication; external display wirelessly communicate with the oximetry device 100, [0246] of Bechtel).
In regard to claim 6, Bechtel as modified by Burchman discloses the system unit receives the digital signal information from the device via the second wireless transceiver (inherent property of wireless communication; external display wirelessly communicate with the oximetry device 100, [0246] of Bechtel), the system unit processes the digital signal information using a processing circuit of the system unit to obtain an oxygen saturation value (wireless transmitted signals received at the external display must be processed and converted to a suitable format for display; inherent property of wireless communication), and the oxygen saturation value is displayed of the system unit ([0246] of Bechtel).
In regard to claim 7, Bechtel as modified by Burchman discloses the device comprises a first wired connector, which is outside of the elongated tube (connectors, [0138]; Fig. 7D and associated descriptions of Bechtel).
In regard to claim 9, Bechtel as modified by Burchman discloses the device comprises a battery as a power source for the first wireless transceiver (batteries 220, Fig. 7 and associated descriptions of Bechtel).
In regard to claim 10, Bechtel as modified by Burchman discloses the elongated tube comprises a first cross-section transverse to the longitudinal direction (tube 110, Figs. 1-4 and associated descriptions of Burchman, referring to claim 1 above), and first cross-section comprises a first length (tube 110, Figs. 1-4 and associated descriptions of Burchman, referring to claim 1 above), and the first wireless transceiver comprises a second cross-section having a second length that is larger than the first length (the housing 105 houses the wireless element which has larger cross-section as compared to the tip/ tube of the device, Fig. 7 and associated descriptions of Bechtel).
In regard to claim 11, Bechtel as modified by Burchman discloses the elongated tube comprises stainless steel (the tube 110 comprises element 120, which is constructed form stainless steel, Fig. 1 and associated descriptions; Col 5 lines 11-13 of Burchman).
In regard to claim 13, Bechtel as modified by Burchman discloses a device (referring to claim 1 above) comprising: an elongated tube (referring to claim 1 above)  , comprising a proximal end and a distal end (referring to claim 1 above), wherein the elongated tube comprises a uniform diameter along a longitudinal direction between the proximal and distal ends (referring to claim 1 above), and an opening is at the distal end (referring to claim 1 above); an oximeter sensor (Probe tip 300; referring to claim 1 above), wherein the oximeter sensor comprises an emitter, positioned in the elongated tube (referring to claim 1 above), and a detector, positioned in the elongated tube (referring to claim 1 above), wherein the detector comprises a light-to-electrical-current converter and faces the opening at the distal end of the elongated tube (referring to claim 1 above); and a first wireless transceiver (referring to claim 1 above), coupled to the proximal end of the elongated tube, wherein the first wireless transceiver is outside of the elongated tube (referring to claim 1 above).
In regard to claim 14, Bechtel as modified by Burchman discloses a system unit, comprising a second wireless transceiver, wherein the system unit is wirelessly coupled to the device by way of the first wireless transceiver wirelessly coupling to the second wireless transceiver (referring to claim 4 above).
In regard to claim 15, Bechtel as modified by Burchman discloses the device receives light and the detector converts the light into digital signal information, and device transmits the digital signal information wirelessly to the system unit via the first wireless transceiver (referring to claim 5 above).
In regard to claim 16, Bechtel as modified by Burchman discloses the system unit receives the digital signal information from the device via the second wireless transceiver, the system unit processes the digital signal information using a processing circuit of the system unit to obtain an oxygen saturation value, and the oxygen saturation value is displayed of the system unit (referring to claim 6 above).
In regard to claim 17, Bechtel as modified by Burchman discloses a method comprising: forming a device comprising an elongated tube having a proximal end (referring to claim 1 above), a distal end (referring to claim 1 above), a uniform diameter along a longitudinal direction between the proximal and distal ends (referring to claim 1 above), and an opening is at the distal end (referring to claim 1 above); in the elongated tube, positioning an emitter; in the elongated tube (referring to claim 1 above), positioning an detector so that the detector faces the opening at the distal end of the elongated tube (referring to claim 1 above), wherein the detector comprises a light-to-electrical-current converter (referring to claim 1 above); and coupling a first wireless transceiver to the proximal end of the elongated tube (referring to claim 1 above), wherein the first wireless transceiver is outside of the elongated tube (referring to claim 1 above).
In regard to claim 18, Bechtel as modified by Burchman discloses providing system unit, comprising a second wireless transceiver; and wireless coupling the system unit to the device by way of the first wireless transceiver wirelessly coupling to the second wireless transceiver (referring to claim 4 above).
In regard to claim 19, Bechtel as modified by Burchman discloses receiving light at the detector and converting the light into digital signal information; and transmitting the digital signal information wirelessly to the system unit via the first wireless transceiver (referring to claim 5 above).
In regard to claim 20, Bechtel as modified by Burchman discloses receiving the digital signal information at the system unit via the second wireless transceiver; and processing the digital signal information using a processing circuit of the system unit to obtain an oxygen saturation value (referring to claim 6 above).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bechtel and Burchman as applied to claims 1-2, 4-7, 9-11, and 13-20 above, and further in view of Schweitzer et a. (USPN 6,850,789). In regard to claim 3, Bechtel as modified by Burchman discloses the laparoscope tube houses the lighting system and the camera system, [0271] of Bechtel but does not specifically disclose the detector is positioned distal to the emitter in the elongated tube.
Schweitzer teaches an oximetry device (Figs. 1-6 and associated descriptions) comprises a tube/ probe portion (elements 14, 84 and 144, Figs. 1-6 and associated descriptions) comprises a light detector can be located in the distal tip (element 148, Fig. 5 and associated descriptions; Col 5 line 52- Col 6 line 11) and an optical light transmitting fibers for guiding light from a light emitter to a window of the tip (element 158, Fig. 5 and associated descriptions; Col 5 line 52- Col 6 line 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the location of the camera system in the tube (Bechtel as modified by Burchman) with the location of the detector in the tube and associated light transmitting fibers as taught by Schweitzer to yield predictable results, since both devices are oximetry systems with elongated tube and one of ordinary skill in the art would have recognized that the configurations as taught by Schweitzer are alternative equivalent configurations for transmitting and receiving light using a tubular element (see Schweitzer). The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bechtel and Burchman as applied to claims 1-2, 4-7, 9-11, and 13-20 above, and further in view of Aceti (USPGPUB 2005/0049471 – applicant cited). In regard to claim 8, Bechtel as modified by Burchman discloses a system unit, comprising a second wireless transceiver, wherein the system unit is capable of being wirelessly coupled to the device by way of the first wireless transceiver wirelessly coupling to the second wireless transceiver (referring to claim 4 above) but does not specifically disclose the device is capable of being coupled to the system unit using a cable coupling the first wired connector to a second wired connector of the system unit, and when the cable is used to connect the device to the system unit, a wireless link between the device and system unit is disabled, and digital signal information from the device is transmitted by cable from the device to the system unit.
Aceti teaches an oximetry comprises both wireless transmission element and a wire connection port for transmitting oximetry values or raw data (elements 248 and 250, Fig. 2 and associated descriptions; [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device (Bechtel as modified by Burchman) to incorporate both wired and wireless configurations with associated elements/ functions as taught by Aceti to the probe and external display, since both devices are oximetry systems and one of ordinary skill in the art would have recognized that when one of the wired and wireless communications being failed or malfunctioned, the other one can be utilized to transmit the oximetry data. The rationale would have been to provide additional communication function in order to transmit oximetry data when one type of the communication being failed or malfunctioned.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bechtel and Burchman as applied to claims 1-2, 4-7, 9-11, and 13-20 above, and further in view of Scharf (USPN 5,830,137). In regard to claim 12, Bechtel as modified by Burchman discloses the probe comprises a system unit comprises a processing circuit (processors in elements 115 and 120, Figs. 1, 3-4 and 6 and associated descriptions) to perform spatially resolved spectroscopy on the digital signal information and executes the executable code to calculate an oxygen saturation value using spatially resolved spectroscopy ([0018]; [0064]; [0058]; code, claim 1) and an external display (referring to claim 5 above) but does not specifically disclose the external display comprises the system unit.
Scharf teaches an oximetry system (Fig. 1 and associated descriptions) comprises a probe/ sensor (Figs. 1-6 and associated descriptions) which wirelessly transmits raw oximetry data from the probe/sensor to a remote display system which has higher processing power (Fig. 1 and associated descriptions; Col 8 lines 1-9) and the remote receiver can be a standard personal computer (Fig. 1 and associated descriptions; Col 7 lines 38-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system (Bechtel as modified by Burchman) to incorporate the function and associated elements for transmitting raw data from the probe to a remote computer/ display as taught by Scharf, since both systems are oximetry devices and one of ordinary skill in the art would have recognized using a remote computer with higher processing power for processing oximetry data and requires significantly less processing power at the sensor location (see Scharf). The rationale would have been to reduce the processing load and save battery power at the probe/ sensor location.
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,750,986 in view of Burchman. In regard to claims 1-20 of present application, claims 1-29 of ‘986 recite all the claimed limitations except the elongated tube comprises a uniform diameter along a longitudinal direction between the proximal and distal ends.
Burchman teaches an oximetry catheter assembly (Figs. 1-4 and associated descriptions) comprises an elongated tube comprises a uniform diameter along a longitudinal direction between a proximal and a distal ends (element 110, Figs. 1-4 and associated descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the tube (claims 1-29 of ‘986) with the tube of a uniform diameter as taught by Burchman to yield predictable results, since both devices are oximetry systems with elongated tube and one of ordinary skill in the art would have recognized that the tube is an alternative equivalent tube for inserting into a tissue site (see Burchman). The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/           Primary Examiner, Art Unit 3791